United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  December 17, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-10712
                          Conference Calendar



WARREN CHARLES REED,

                                      Plaintiff-Appellant,

versus

FNU MOORE, Officer,

                                      Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 1:04-CV-110
                      --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Warren Reed, Texas prisoner # 597494, has appealed the

district court’s order dismissing his civil rights complaint for

failure to state a claim.    Reed alleged in his complaint that he

suffered injuries when the defendant backed a van, in which Reed

was riding, into a metal pole.    The negligent act of an official

causing loss or injury will not, standing alone, state a claim

under 42 U.S.C. § 1983.     See Coon v. Ledbetter, 780 F.2d 1158,

1163 (5th Cir. 1986).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10712
                                -2-

     Reed contends for the first time on appeal that Officer

Moore acted with deliberate indifference to his serious medical

needs in violation of the Eighth Amendment by denying him medical

treatment in order to “keep the accident from being documented.”

Although Reed did contend in the district court that he was

denied medical treatment at the Robertson Unit at the time of the

accident, as to Officer Moore, he alleged only that Moore told

him not to complain if he wanted to reach his destination.

     Reed’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.    See 5TH CIR.

R. 42.2.   We caution Reed that the dismissal of this appeal as

frivolous counts as a “strike” under 28 U.S.C. § 1915(g), as does

the district court’s dismissal of his complaint.    See Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).    If Reed

accumulates three “strikes” under 28 U.S.C. § 1915(g), he will

not be permitted to proceed IFP in any civil action or appeal

filed while he is incarcerated or detained in any facility,

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.